537 So. 2d 693 (1989)
Steve Craig MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 88-815.
District Court of Appeal of Florida, First District.
January 27, 1989.
Michael E. Allen, Public Defender, and Kathleen Stover, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and William A. Hatch, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Insufficient evidence was presented to support a conviction for improper exhibition of a dangerous weapon. We find that the trial court abused its discretion in denying appellant's motion for judgment of acquittal on that charge and REVERSE that conviction. The other convictions are AFFIRMED.
SHIVERS, ZEHMER and BARFIELD, JJ., concur.